Citation Nr: 1328184	
Decision Date: 09/04/13    Archive Date: 09/10/13

DOCKET NO.  07-13 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for hepatitis C.

2. Entitlement to service connection for a seizure disorder to include as secondary to service-connected residuals of traumatic brain injury (TBI). 

3.  Whether new and material evidence has been received to reopen a claim for service connection for a major depressive disorder.

4. Entitlement to an evaluation in excess of 40 percent for service-connected residuals of traumatic brain injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 1983. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut (RO), which, among other things, declined to reopen the underlying claims of service connection for depression and a seizure disorder.   

A December 2009 rating decision denied, among several issues, service connection for hepatitis C and an evaluation in excess of 40 percent for service-connected residuals of TBI.  

In April 2011, the Board, in relevant part, reopened and remanded the issue regarding service connection for a seizure disorder secondary to service-connected residuals of TBI, and remanded the issues regarding service connection for hepatitis C, and an increased evaluation for TBI for further development.  At the same time, the Board determined that the issue regarding whether or not to reopen the claim for service connection for depression was inextricably intertwined with the remanded issue regarding a seizure disorder and essentially deferred adjudicating the issue.  

In January 2011, the Veteran testified at a videoconference hearing before a Veterans Law Judge, and a transcript of the hearing has been included in the claims file.  In April 2013, the Veteran testified at a videoconference hearing before a different VLJ regarding the same issues; a transcript of that hearing has been associated with his Virtual VA eFolder.  Both VLJs who held the hearings are still employed at the Board and are also signatories to this decision.

A VLJ who conducts a hearing must participate in making the final determination of the claim involved. 38 U.S.C. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2012).  Appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a).  Thus, when a veteran has had a personal hearing before two separate VLJs during the appeal and these hearings covered one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held and the appeal is then ready for appellate review.  The United States Court of Appeals for Veterans Claims (Court) has interpreted 38 C.F.R. § 20.707 as requiring that a veteran must be provided the opportunity for a hearing before all three VLJs involved in a panel decision.  Arneson v. Shinseki, 24 Vet. App. 379 (2012). 

As stated above, the Veteran testified at two hearings before two different VLJs currently employed at the Board concerning the issues listed above.  Thus, a third VLJ will be assigned to the panel deciding this appeal.  In a letter dated in August 2013, the Veteran was afforded the opportunity for a hearing before the third member of the decision panel.  He subsequently responded that he did not want an additional hearing.  Thus, there is no hearing request pending at this time and the Board has complied with the requirements set forth in Arneson.  See Id; 38 C.F.R. § 20.700(a) (2012).

The issues of entitlement to service connection for a seizure disorder, whether new and material evidence has been received to reopen a claim for service connection for a major depressive disorder, and entitlement to an increased evaluation service-connected residuals of traumatic brain injury are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

At the April 2013 videoconference hearing, prior to the promulgation of a decision in the appeal, the Veteran's representative requested a withdrawal of the Veteran's appeal with regard to entitlement to service connection for hepatitis C.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of entitlement to service connection for hepatitis C have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative and must be in writing or in testimony at a Board hearing. Id.  In the present case, the April 2013 video conference hearing transcript reflects that the Veteran's representative requested to withdraw the issue of hepatitis C.  Therefore, the Veteran has withdrawn the appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of entitlement to service connection for hepatitis C is dismissed.


REMAND

The Veteran's last VA Compensation and Pension examination for TBI occurred in June 2011, more than two years ago.  VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69 (1995). When available evidence is too old for an adequate evaluation of a veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Although the Veteran's last VA examination is not necessarily stale in this case, during his April 2013 videoconference hearing the Veteran indicated that his symptoms of TBI have increased in severity since his last VA examination in June 2011.  

The United States Court of Appeals for Veterans Claims has held that when a Veteran alleges that his service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence which addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity). 

Accordingly, the RO/AMC should arrange for the Veteran to undergo a TBI examination at an appropriate VA medical facility to determine the current severity of his service-connected TBI disorder.

In regards to the Veteran's seizure disorder, in April 2011, the Board remanded the Veteran's claim, for a VA examination by an "appropriate health care provider".  The Veteran was provided an examination in June 2011.  The VA examiner determined that the etiology of a seizure disorder status post TBI may also be compounded by the Veteran's drinking.  The examiner opined that he could not resolve the matter without resort to mere speculation and recommended an evaluation by neurology regarding the etiology of the Veteran's seizure disorder due to unclear and conflicting results in the record.  

The Veteran was provided another examination in June 2012.  The examiner opined that the Veteran's seizure disorder was at least as likely as not a result of the Veteran's alcoholism and less likely as not a result of his head injury sustained while in service.  However, the record is not clear whether or not the June 2012 VA examiner has the neurological background that was recommended by the June 2011 VA examiner.  The Court has held that when an examiner recommends examination by a specialist it must be done.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991).

Furthermore, the June 2012 VA examiner reasoned that the Veteran had his first seizure in 1986 with a time gap of four years since his injury in 1982.  However, during his April 2013 videoconference hearing, the Veteran and his representative indicated that the Veteran may have had seizures prior to 1986.  The Veteran indicated that he did not have seizures prior to service and that they began shortly after he was discharged from service.  He reported that he did not seek treatment at that time.  He recalled that he was in the machine shop and he began to throw tools around, but didn't know why he was doing it.  Additionally, a May 2003 VA treatment record indicated that his alcohol problem may be the reason for increased seizures, however, in the past, it was unclear whether his episodes of bizarre behavior were epileptic in nature.  

It does not appear that the VA examiner considered the Veteran's entire medical history, including the Veteran's reports, and has limited probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a new VA examination is indicated. 

In April 2011, the Board determined that because the Veteran's potential entitlement to service connection for a seizure disorder may have an impact upon resolution of his application to reopen his claim of service connection for depression, it was inextricably intertwined with the claim of service connection for a seizure disorder and would be readjudicated by the RO/AMC after completion of the remand directives.  Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); see Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together).  However, the Board notes that one of the directives included a request for an opinion regarding whether the Veteran had a depressive disorder that was caused or aggravated by the in-service injury; or (if the examiner opined that the Veteran's seizure disorder was related to service), the Veteran's seizure disorder.  In June 2011, the VA examiner indicated that he was unable to determine which emotional/behavioral signs and symptoms were a part of a co-morbid mental disorder and which represented residual of TBI without mere speculation.  The VA examiner advised that the Veteran be provided a mental health evaluation.  Therefore, the Veteran should be afforded a VA examination by a mental health examiner to determine the nature and etiology of any current psychiatric disabilities.  See Hyde, supra.

The Veteran is hereby advised that that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2012).

During his April 2013 videoconference hearing, the Veteran reported that he has been coming to the Newington VA Medical Center for "a long time for treatment for various things." The last VA treatment records associated with the claims file or Virtual VA eFolder are dated in October 2010.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records of the Veteran's treatment for residuals of TBI, seizures, and any psychiatric disorders since October 2010 from the Connecticut VA Health Care System, Newington VA Medical Center, and from any other sufficiently identified VA facility. 

If any such records are unavailable, the Veteran should be notified of the identity of any records that are unavailable, the efforts VA has undertaken to obtain the records and any further action that may be taken concerning his claims, and he should be notified that he may submit the records himself. All such notification must be documented in the claims file. 

If the VHA medical records are electronically available in CAPRI, follow current procedures to review and identify VHA medical records pertinent to the disability claims electronically available in CAPRI.  Upload to the Virtual VA eFolder the VHA medical records electronically available in CAPRI. 

2.  After the completion of #1 above, the RO/AMC will then schedule the Veteran for a VA neurological examination to determine the etiology of his seizure disorder. The following considerations will govern the examination: 

a. The claims folder, Virtual VA eFolder, and a copy of this remand must be made available to the examiner in conjunction with the examination.  The examination report must reflect review of pertinent material in the claims folder.  All indicated tests should be performed and all findings should be reported in detail.

b. After reviewing the claims file and Virtual VA eFolder and examining the Veteran, the examiner must provide an opinion on whether it is at least as likely as not that 1) the Veteran has a current seizure disorder related to active service; 2) the Veteran has a current seizure disorder that is secondary to any service-connected disability, particularly the service-connected residuals of TBI; and, if 3) any seizure disorder has been permanently worsened beyond its natural progression by his service-connected disabilities, including residuals of TBI.  If so, the examiner should additionally indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

The examiner should comment on the Veteran's April 2013 videoconference testimony indicating bizarre behavior prior to 1986 as well as the May 2003 VA treatment record that noted that the Veteran's bizarre behavior may be epileptic in nature.  

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  The report of the examination should be associated with the Veteran's claims file.  

2. After the completion of #1 above, the RO/AMC should then schedule the Veteran for a VA psychiatric examination to determine the etiology of any current psychiatric disability, including depression.  The following considerations will govern the examination: 

a. The claims folder, Virtual VA eFolder, and a copy of this remand must be made available to the examiner in conjunction with the examination.  The examination report must reflect review of pertinent material in the claims folder.  All indicated tests should be performed and all findings should be reported in detail.

b. After reviewing the claims file and Virtual VA eFolder and examining the Veteran, the examiner must identify any psychiatric disability found on examination or in the record and provide an opinion on whether it is at least as likely as not that 1)  the Veteran has a current psychiatric disorder related to active service; 2) the Veteran has a current psychiatric disorder that is secondary to any service-connected disability, particularly the service-connected residuals of TBI (and if service-connection is warranted for seizures, then also consider the seizures); and, if 3) the any psychiatric disorder has been permanently worsened beyond its natural progression by his service-connected disabilities, including residuals of TBI.  If so, the examiner should additionally indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  

The examiner should comment on the June 2011 VA examination report in which the examiner indicated that he was unable to determine which emotional/behavioral signs and symptoms were a part of a co-morbid mental disorder and which represented residual of TBI.

3. After the completion of #1 above, arrange for a VA examination with an appropriate clinician. The purpose of the examination is to evaluate the current severity of the Veteran's service-connected traumatic brain injury residuals, and its impact on his daily activities and occupational functioning. The following considerations will govern the examination: 

(a) The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

(b) The purpose of the examination is to ascertain the severity of the service-connected TBI.  The question of the source or etiology of the disorder is only relevant to the extent that it may provide information as to the severity of the disorder. 

(c) If deemed appropriate by the examiner, the Veteran may be scheduled for further examinations.  All indicated tests and studies must be performed.

(d) The examination must be conducted in accordance with the most current TBI examination worksheet.

(e) The examiner must fully assess the current manifestations and degree of impairment due to the Veteran's service-connected TBI residuals.

(f) The examiner must provide an opinion on the impact of the Veteran's TBI syndrome on his daily activities and occupational functioning.

(g) The examiner must provide a complete explanation for his or her opinion, based on his or her clinical experience, medical expertise, and established medical principles.

(h) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.

Thereafter, the RO/AMC will review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented. 

4. The RO/AMC must notify the Veteran that it is his responsibility to report for the above examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable. 

5. Following completion of all indicated development, the RO/AMC will readjudicate the claims of service connection for a seizure disorder and an increased rating for residuals of TBI, considering any and all evidence that has been added to the record since its last adjudicative action; as well as whether new and material evidence has been received to reopen the claim of service connection for a depressive disorder.  If the benefit sought on appeal remains denied, the Veteran and his representative will be provided a supplemental statement of the case, which should include all pertinent law and regulations.  The Veteran and his representative will then be given an appropriate opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



______________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



______________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


